Title: To John Adams from Thaddeus Burr, 20 July 1798
From: Burr, Thaddeus
To: Adams, John



Sir
Fairfield July 20th 1798

At the request of several Gentlemen of Newfield, I address you in behalf of Samuel and Aaron Hawley Junr, for an appointment as Officers in the Navy & Artillery—Samel Hawley has been breed to the Seas from his Youth, he is about thirty four years of age, has for several years commanded a Ship, is an active, smart resolute Man, and from information and what I know of him myself, I think he is well calculated for, and capable of a Command in the Navy—
Aaron Hawley Junr. is about 28 Years old; he now holds a Leutcy in the first Artillery company in the State, and would gladly serve his Country in his rank if there is Room: from what I have seen of his activity, I make no doubt he will made a very good Officer—
I have the honor to be, sir, with due respect and esteem / your most obt huml St
Thaddeus Burr